George Rose Smith, J., dissenting. I do not understand how it can be said that there is no substantial evidence supporting the Commission’s finding that Peek was not an employee of Adams. On the contrary, a study of the record discloses that there is hardly any evidence to sustain the majority’s declaration that Peek was Adams’ employee. Adams had a contract with the three districts by which he was to use a dragline and two bulldozers in cleaning out the drainage ditch. For this work he was paid an hourly rate for each piece of equipment; that was his only compensation. But underbrush, bushes, and trash could best be removed by tractors and common labor. Adams not being equipped for that type of work, the districts agreed in advance that they would do this preliminary cleaning at their own expense. On that understanding the districts sent two tractors and some common laborers to do the work that Adams could not do and had not agreed to do. Whether Peek thereby became an employee of Adams depends upon whether Peek’s activities were under the control of Adams or of the districts. Testimony that is virtually undisputed shows that control lay with the districts. George Nowell, the other tractor driver, who had the same duties as Peek had, testified that he was working under Wilkes, the district’s engineer, and took his orders from Wilkes. Nowell went to and from work in the districts ’ truck. He was paid by Wilkes, and it was Wilkes that he tried to please. Nowell testified that he had nothing to do with the dragline and bulldozers, and he did not even know that Adams was in charge of that equipment. Adams testified that he did not pay the tractor drivers ; all he did was to show them on his payroll for insurance purposes. He testified that the clearing of underbrush “was the job of the three districts, under Mr. Green’s and Mr. Wilkes’ supervision.” There is not a word in Adams testimony to indicate that he ever supervised the tractor drivers or had the authority to do so. E. 0. Green, another engineer for the districts, testified that Peek was regularly employed by them. Adams had nothing to do with Peek’s salary; the districts merely informed Adams of the amount each week and reimbursed Adams for insurance premiums, social security payments, etc. Green testified that there was no connection between Adams ’ contract and the two tractor drivers. He further testified that Adams ’ own men, on his dragline and bulldozers, were the only ones that Adams had control over. The evidence of these three witnesses is not disputed and amply supports the Commission’s finding that Peek was not Adams ’ employee. In disregarding all this testimony the majority stress only the fact that Adams had a blanket policy and went through the sham of carrying Peek on his payroll. Apart from the fact that the insurance agent testified that there was no agreement that the policy would cover any one except Adams’ own employees, it is evidently immaterial that the insurer accepted premiums and audited the account in ignorance of what was being done. For the insurer’s liability is not primary; it is secondary or derivative. Under the compensation law the insurer is merely required, to guarantee that the employer’s primary liability will be satisfied. If the employer-employee relationship does not exist, as it did not here, then it is obvious that the very basis of the insurer’s secondary liability is wanting. And the majority seem to concede this fact, since their conclusion is reached by finding that Peek was employed by Adams. I regret that I cannot express more strongly my disagreement with the majority’s action in this case. We know from this record and many earlier ones that the members of the Commission are conscientious and painstaking in the performance of their duties. I do not see how we can expect the commissioners to take their responsibility seriously if their carefully reached conclusions are to be so lightly overturned by this court.